Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 15, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142287                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  DONALD T. McCUE, individually and as the                                                                 Brian K. Zahra,
  conservator of the ESTATE OF DEBRA K.                                                                               Justices
  McCUE,
               Plaintiff-Appellee,
  v                                                                 SC: 142287
                                                                    COA: 294661
                                                                    Mackinac CC: 08-006594-NO
  O-N MINERALS (MICHIGAN) COMPANY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 4, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether the Court of Appeals erred when it
  reversed the grant of summary disposition to the defendant by concluding: (1) as to the
  plaintiff’s negligence claim, that a reasonable trier of fact could find that the defendant
  owed a duty to the plaintiff because the defendant had used the State highway in a way
  that caused the defect at issue or increased the hazard posed by the defect; and (2) that the
  plaintiff stated a claim for public nuisance.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 15, 2011                       _________________________________________
           p0608                                                               Clerk